





EXHIBIT 10.9




SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
PG&E CORPORATION
(As Amended Effective as of June 3, 2019)


______________________________________________


This is the controlling and definitive statement of the Supplemental Executive
Retirement Plan (“PLAN”)    Words in all capitals are defined in Article I. for
ELIGIBLE EMPLOYEES of PG&E Corporation (“CORPORATION”), Pacific Gas and Electric
Company (“COMPANY”) and such other companies, affiliates, subsidiaries, or
associations as the BOARD OF DIRECTORS may designate from time to time. The PLAN
is the successor plan to the Supplemental Executive Retirement Plan of the
COMPANY. The PLAN as contained herein was first adopted effective January 1,
2005.


No new participants can become eligible to accrue benefits under the PLAN on or
after January 1, 2013, and existing participants in the PLAN as of January 1,
2013 shall cease to accrue further benefits under the Plan as of the date they
become participants in Part III of the RETIREMENT PLAN. This Plan was further
amended effective June 3, 2019 to reflect incentive structures adopted in
connection with the CORPORATION’s and the COMPANY’s voluntary petition filed on
January 29, 2019 pursuant to chapter 11 of title 11 of the U.S. Bankruptcy Code.




ARTICLE 1




DEFINITIONS


1.01    Basic SERP Benefit shall mean the benefit described in Section 2.01.


1.02    Board or Board of Directors shall mean the BOARD OF DIRECTORS of the
CORPORATION or, when appropriate, any committee of the BOARD which has been
delegated the authority to take action with respect to the PLAN.


1.03    Company shall mean the Pacific Gas and Electric Company, a California
corporation.


1.04    Corporation shall mean PG&E Corporation, a California corporation.


1.05    Eligible Employee shall mean individuals who are, prior to January 1,
2013 (1) (a) employees of the COMPANY or, with respect to PG&E Corporation, PG&E
Corporation Support Services, Inc., and PG&E Corporation Support Services II,
Inc. only, (i) prior to April 1, 2007, were employees who transferred to PG&E
Corporation, PG&E Corporation Support Services, Inc., or PG&E Corporation
Support Services II, Inc. from Pacific Gas and Electric Company; or (ii) after
March 31, 2007, all employees, and (b) officers in Officer Bands I-V, or (2)
such other employees of the COMPANY, the CORPORATION, PG&E Corporation Support
Services, Inc., PG&E Corporation Support Services II, Inc., or such other
companies, affiliates, subsidiaries, or associations, as may be designated by
the Chief Executive Officer of the CORPORATION. ELIGIBLE EMPLOYEES shall not
include employees who retired prior to January 1, 2005, or whose employment
relationship with any of the PARTICIPATING EMPLOYERS was otherwise terminated
prior to January 1, 2005.
 
1.06    STIP Payment shall mean amounts received by an ELIGIBLE EMPLOYEE under
the Short-Term Incentive Plan or other short-term or annual performance-based
cash incentive plan (e.g., the 2019 Key Employee Incentive Plan) maintained by
the CORPORATION prior to the date the ELIGIBLE EMPLOYEE becomes a participant in
Part III of the RETIREMENT PLAN.


1.07    PART III of the RETIREMENT PLAN shall mean the cash balance benefit
available under the RETIREMENT PLAN.


1.08    Participating Employer shall mean the COMPANY, the CORPORATION, PG&E
Corporation Support Services, Inc., PG&E Corporation Support Services II, Inc.,
and any other companies, affiliates, subsidiaries or associations designated by
the Chief Executive Officer of the CORPORATION.





--------------------------------------------------------------------------------







1.09    Plan shall mean the Supplemental Executive Retirement Plan (“SERP”) as
set forth herein and as may be amended from time to time.


1.10    Plan Administrator shall mean the Employee Benefit Committee or such
individual or individuals as that Committee may appoint to handle the day-to-day
affairs of the PLAN.


1.11    Retirement Plan shall mean the Pacific Gas and Electric Company
Retirement Plan.


1.12    Salary shall mean the base salary received by an ELIGIBLE EMPLOYEE prior
to the date the ELIGIBLE EMPLOYEE becomes a participant in Part III of the
RETIREMENT PLAN. SALARY shall not include amounts received by an employee after
such employee ceases to be an ELIGIBLE EMPLOYEE. For purposes of calculating
benefits under the PLAN, SALARY shall not be reduced to reflect amounts that
have been deferred under the PG&E Corporation Supplemental Retirement Savings
Plan.


1.13    Service shall mean “credited service” as that term is defined in the
RETIREMENT PLAN or, if the Nominating and Compensation Committee of the BOARD OF
DIRECTORS has granted an adjusted service date for an ELIGIBLE EMPLOYEE,
“credited service” as calculated from such adjusted service date. In no event,
however, shall SERVICE include periods of time after which an officer has ceased
to be an ELIGIBLE EMPLOYEE or after the date the ELIGIBLE EMPLOYEE becomes a
participant in Part III of the RETIREMENT PLAN.


ARTICLE 2




SERP BENEFITS


2.01    The BASIC SERP BENEFIT payable from the PLAN shall be a monthly annuity
with an annuity start date of the later of (a) the first of the month following
the month in which the ELIGIBLE EMPLOYEE has a separation from service (as
provided under Code Section 409A and related guidance), or (b) the first of the
month following the ELIGIBLE EMPLOYEE’s 55th birthday; provided, however, that
no payments under the PLAN shall be made until the seventh month following the
annuity start date. The first payment shall consist of the monthly annuity
payment for the seventh month, plus the first six monthly annuity payments,
including interest calculated at a rate to reflect the CORPORATION’s marginal
cost of funds. The monthly amount of the BASIC SERP BENEFIT shall be equal to
the product of:


1.7% x the average of three highest calendar years’ combination of SALARY and
STIP PAYMENT for the last ten years of SERVICE x SERVICE x 1/12.


In computing a year’s combination of SALARY and STIP PAYMENT, the year’s amount
shall be the sum of the SALARY and STIP PAYMENT, if any, paid or payable in the
same calendar year. If an ELIGIBLE EMPLOYEE has fewer than three years’ SALARY,
the average shall be the combination of SALARY and STIP PAYMENT for such shorter
time, divided by the number of years and partial years during which such
employee was an ELIGIBLE EMPLOYEE.


The BASIC SERP BENEFIT is further reduced by any amounts paid or payable from
the RETIREMENT PLAN (other than amounts paid or payable under Part III of the
RETIREMENT PLAN), calculated before adjustments for marital or joint pension
option elections.


The BASIC SERP BENEFIT is a benefit commencing at age 65. The amount of the
benefit payable shall be reduced by the appropriate age and service factors
contained in the RETIREMENT PLAN applicable to such employee. For such
calculations, the service factor shall be SERVICE as defined in the PLAN.


In computing amounts payable from the RETIREMENT PLAN as an offset to the
benefit payable from this PLAN, the RETIREMENT PLAN benefit shall be calculated
as though the ELIGIBLE EMPLOYEE elected to receive a pension from the RETIREMENT
PLAN commencing on the same date as benefits from this PLAN.


2.02    For ELIGIBLE EMPLOYEES of the PARTICIPATING EMPLOYERS, who transfer from
any of said companies to another subsidiary or affiliate, the principles of
Section 10 of the RETIREMENT PLAN shall govern the calculation of benefits under
this PLAN.







--------------------------------------------------------------------------------







2.03    An ELIGIBLE EMPLOYEE may elect to have his BASIC SERP BENEFIT paid in
any one of the following forms that are actuarially equivalent within the
meaning of Treasury Regulations Section 1.409A-2(b)(ii), with the first annuity
payment commencing at the time set forth in Section 2.01:


(a)BASIC SERP BENEFIT, or a reduced BASIC SERP BENEFIT as calculated under
Section 2.02, paid as a monthly annuity for the life of the ELIGIBLE EMPLOYEE
with no survivor’s benefit.


(b)A monthly annuity payable for the life of the ELIGIBLE EMPLOYEE with a
survivor’s option payable to the ELIGIBLE EMPLOYEE’s joint annuitant beginning
on the first of the month following the ELIGIBLE EMPLOYEE’s death. Subject to
the requirements of Treasury Regulations Section 1.409A-2(b)(ii), the factors to
be applied to reduce the BASIC SERP BENEFIT to provide for a survivor’s benefit
shall be the factors which are contained in the RETIREMENT PLAN and which are
appropriate given the type of joint pension elected and the ages and marital
status of the joint annuitants.


An ELIGIBLE EMPLOYEE may make this election by the latest date permitted by the
PLAN ADMINISTRATOR and in compliance with the rules of Treasury Regulations
Section 1.409A-2(b)(2)(ii).


2.04    Annuities payable to an ELIGIBLE EMPLOYEE who is receiving a (i) BASIC
SERP BENEFIT, (ii) a BASIC SERP BENEFIT reduced to provide a survivor’s benefit
to a joint annuitant, or (iii) a joint annuitant who is receiving a survivor’s
benefit shall be decreased by any additional amounts which can be paid from the
RETIREMENT PLAN where such additional amounts are due to increases in the limits
placed on benefits payable from qualified pension plans under Section 4l5 of the
Internal Revenue Code. The amount of any such decrease shall be adjusted to
reflect the type of pension elected by an ELIGIBLE EMPLOYEE under the RETIREMENT
PLAN and this PLAN.


ARTICLE 3


SURVIVOR BENEFITS


3.01    In the event that an ELIGIBLE EMPLOYEE who has accrued a benefit under
this PLAN dies prior to the date that a BASIC SERP BENEFIT would otherwise
commence, the PLAN ADMINISTRATOR shall pay a survivor’s benefit (“SURVIVOR’S
BENEFIT”) to the ELIGIBLE EMPLOYEE’s surviving spouse or BENEFICIARY
(“Beneficiary” shall have the same meaning as provided under the RETIREMENT
PLAN):


(a)If the sum of the age and SERVICE of the ELIGIBLE EMPLOYEE at the time of
death equaled 70 (69.5 or more is rounded to 70) or if the ELIGIBLE EMPLOYEE was
age 55 or older at the time of death, the surviving spouse’s or BENEFICIARY’s
benefit shall be a monthly annuity commencing at the time set forth in Section
2.01 and shall be payable for the life of the surviving spouse or BENEFICIARY.
The amount of the monthly benefit shall be a monthly benefit that is actuarially
equivalent to one-half of the monthly BASIC SERP BENEFIT that would have been
paid to the ELIGIBLE EMPLOYEE calculated:


i.as if he had elected to receive a BASIC SERP BENEFIT, without survivor’s
option; and


ii.the monthly annuity starting date was the first of the month following the
month in which the ELIGIBLE EMPLOYEE died; and


iii.without the application of early retirement reduction factors. However, if
the surviving spouse or BENEFICIARY is more than 10 years younger than the
ELIGIBLE EMPLOYEE, the amount of the surviving spouse’s or BENEFICIARY’s benefit
shall be reduced one-twentieth of 1 percent for each full month in excess of 120
months’ difference in their ages, except that such reduction shall not result in
a SURVIVOR’S BENEFIT lower than would have been payable if the ELIGIBLE EMPLOYEE
had retired as of the date of death and elected a 50 percent joint pension with
a spouse of the same gender and age as the surviving spouse or BENEFICIARY.


(b)If the ELIGIBLE EMPLOYEE is less than 55 years of age or had fewer than 70
points (as calculated under Section 3.01(a)) at the time of death, the surviving
spouse or BENEFICIARY will be entitled to receive a monthly annuity commencing
at the time set forth in Section 2.01. The amount of the monthly annuity payable
to the surviving spouse or BENEFICIARY shall be equal to the BASIC SERP BENEFIT
converted to a marital joint annuity providing for a 50 percent survivor’s
benefit, calculated as if: 1) the ELIGIBLE EMPLOYEE had terminated employment at
the date of death, 2) had lived until age 55, 3) had begun to receive PENSION
payments at age 55, and 4) had subsequently died.







--------------------------------------------------------------------------------







(c)If a former ELIGIBLE EMPLOYEE was age 55 or older at the time of his death
and not yet receiving a SERP BENEFIT under the PLAN, the surviving spouse or
BENEFICIARY will be entitled to receive a monthly annuity at the time set forth
in Section 2.01 in an amount equal to the BASIC SERP BENEFIT converted to a
marital joint annuity providing for a 50 percent survivor’s benefit, calculated
as if the former ELIGIBLE EMPLOYEE had begun receiving the converted SERP
BENEFIT immediately prior to his death.


(d)If a former ELIGIBLE EMPLOYEE was younger than age 55 and had fewer than 70
points (as calculated under Section 3.01(a)) at the time of his death, the
surviving spouse or BENEFICIARY will be entitled to receive a monthly annuity at
the time set forth in Section 2.01 in an amount equal to the BASIC SERP BENEFIT
converted to a marital joint annuity providing for a 50 percent survivor’s
benefit, calculated as if: 1) the former ELIGIBLE EMPLOYEE had survived until
age 55, 2) had begun receiving the converted SERP BENEFIT at age 55, and 3) had
subsequently died.


3.02    A surviving spouse or BENEFICIARY who is entitled to receive a
SURVIVOR’S BENEFIT under Section 3.01 shall not be entitled to receive any other
benefit under the PLAN.


ARTICLE 4


ADMINISTRATIVE PROVISIONS


4.01    Administration. The PLAN shall be administered by the Senior Human
Resources Officer of the CORPORATION (“PLAN ADMINISTRATOR”), who shall have the
authority to interpret the PLAN and make and revise such rules as he or she
deems appropriate. The PLAN ADMINISTRATOR shall have the duty and responsibility
of maintaining records, making the requisite calculations, and disbursing
payments hereunder. The PLAN ADMINISTRATOR’s interpretations, determinations,
rules, and calculations shall be final and binding on all persons and parties
concerned.


4.02    Amendment and Termination. The CORPORATION may amend or terminate the
PLAN at any time, provided, however, that no such amendment or termination shall
adversely affect an accrued benefit which an ELIGIBLE EMPLOYEE has earned prior
to the date of such amendment or termination, nor shall any amendment or
termination adversely affect a benefit which is being provided to an ELIGIBLE
EMPLOYEE, surviving spouse, joint annuitant, or beneficiary under Article II or
Article III on the date of such amendment or termination. Anything in this
Section 4.02 to the contrary notwithstanding, the CORPORATION may (but is not
obligated to) reduce or terminate any benefit to which an ELIGIBLE EMPLOYEE,
surviving spouse or joint annuitant, is or may become entitled provided that
such ELIGIBLE EMPLOYEE, surviving spouse or joint annuitant is or becomes
entitled to an amount equal to such benefit under another plan, practice, or
arrangement of the CORPORATION that preserves the time and form of payment rules
under the PLAN and otherwise in a manner that complies with Code Section 409A,
to the extent required to not violate Code Section 409A.


4.03    Nonassignability of Benefits. Except to the extent otherwise directed by
a domestic relations order that the Plan Administrator determines is a Qualified
Domestic Relations Order under Section 401(a)(12) of the Internal Revenue Code,
the benefits payable under this PLAN or the right to receive future benefits
under this PLAN may not be anticipated, alienated, pledged, encumbered, or
subject to any charge or legal process, and if any attempt is made to do so, or
a person eligible for any benefits becomes bankrupt, the interest under the PLAN
of the person affected may be terminated by the PLAN ADMINISTRATOR which, in its
sole discretion, may cause the same to be held if applied for the benefit of one
or more of the dependents of such person or make any other disposition of such
benefits that it deems appropriate.


4.04    Nonguarantee of Employment. Nothing contained in this PLAN shall be
construed as a contract of employment between a PARTICPATING EMPLOYER and the
ELIGIBLE EMPLOYEE, or as a right of the ELIGIBLE EMPLOYEE to be continued in the
employ of a PARTICIPATING EMPLOYER, to remain as an officer of a PARTICIPATING
EMPLOYER, or as a limitation on the right of a PARTICIPATING EMPLOYER to
discharge any of its employees, with or without cause.


4.05    Apportionment of Costs. The costs of the PLAN may be equitably
apportioned by the PLAN ADMINISTRATOR among the PARTICIPATING EMPLOYERS. Each
PARTICIPATING EMPLOYER shall be responsible for making benefit payments pursuant
to the PLAN on behalf of its ELIGIBLE EMPLOYEES or for reimbursing the
CORPORATION for the cost of such payments, as determined by the CORPORATION in
its sole discretion. In the event the respective PARTICIPATING EMPLOYER fails to
make such payment or reimbursement, and the CORPORATION does not exercise its
discretion to make the contribution on such PARTICIPATING EMPLOYER’s behalf,
future benefit accruals of the ELIGIBLE EMPLOYEES of that PARTICIPATING EMPLOYER
shall be suspended. If at some future date, the PARTICIPATING EMPLOYER makes all
past-due contributions, plus interest at a rate determined by the PLAN





--------------------------------------------------------------------------------







ADMINISTRATOR in his or her sole discretion, the benefit accrual of its ELIGIBLE
EMPLOYEES will be recognized for the period of the suspension.


4.06    Benefits Unfunded and Unsecured. The benefits under this PLAN are
unfunded, and the interest under this PLAN of any ELIGIBLE EMPLOYEE and such
ELIGIBLE EMPLOYEE’s right to receive a distribution of benefits under this PLAN
shall be an unsecured claim against the general assets of the CORPORATION.


4.07    Applicable Law. All questions pertaining to the construction, validity,
and effect of the PLAN shall be determined in accordance with the laws of the
United States, and to the extent not preempted by such laws, by the laws of the
State of California. The PLAN is intended to comply with the provisions of Code
Section 409A. However, the CORPORATION makes no representation that the benefits
provided under this PLAN will comply with Code Section 409A and makes no
undertaking to prevent Code Section 409A from applying to the benefits provided
under this PLAN or to mitigate its effects on any deferrals or payments made
under this PLAN.


4.08    Satisfaction of Claims. Notwithstanding Section 4.05 or any other
provision of the PLAN, the CORPORATION may at any time satisfy its obligations
(either on a before-tax or after-tax basis) for any benefits accrued under the
PLAN by the purchase from an insurance company of an annuity contract on behalf
of an ELIGIBLE EMPLOYEE. Such purchase shall be in the sole discretion of the
CORPORATION and shall be subject to the ELIGIBLE EMPLOYEE’s acknowledgement that
the CORPORATION’s obligations to provide benefits hereunder have been
discharged, without regard to the payments ultimately made under the contract.
In the event of a purchase pursuant to this Section 4.07, the CORPORATION may in
its sole discretion make payments to or on behalf of an ELIGIBLE EMPLOYEE to
defray the cost to such ELIGIBLE EMPLOYEE of any personal income tax in
connection with the purchase.







